Citation Nr: 0716184	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in August 2005 for further development. 

The Board notes that in February 2004, the veteran requested 
a Board hearing.  In a March 2005 statement, the veteran's 
representative indicated that he no longer desired a hearing.  
In a separate statement that was received in August 2005, the 
veteran again indicated that he did not desire a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After reviewing the claims file, the Board is unable to agree 
with the RO's conclusion that the veteran has not provided 
sufficient detail regarding claimed stressors to request 
verification by the service department.  It does appear from 
internal memos by the RO that the veteran was not in Vietnam 
at the times he reported certain stressors.  However, the 
veteran has claimed that he was placed on guard duty in Long 
Binh on the first day he was in country in Vietnam and the 
perimeter came under enemy mortar attack.  The veteran has 
not specified the specific date of such attack but according 
to his personnel records, he served in country in Vietnam 
from May 2, 1967, to December 1, 1967, and he served in the 
Co B 92nd Engineering Battalion.  The Board believes that 
this claimed stressor is capable of verification.  

Additionally, the Board notes that the service department 
records envelope contains some personnel records, however, 
the RO should ensure that the entirety of the veteran's 
personnel records have been associated with the claims 
folder.

If a claimed stressor is verified, the veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the entirety of 
the veteran's service personnel records.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

2.  The RO should prepare a summary of 
the claimed enemy mortar attack on or 
about May 2, 1967, in Long Binh.  This 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, personnel records, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center JSRRC, Kingman Building, 
Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  

3.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA PTSD examination.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

4.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him an opportunity to respond 
before this case is returned to the 
Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




